Citation Nr: 1129091	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disability (previously characterized as atelectasis of the left lower lobe).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A Travel Board hearing was held at the RO in July 2007 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Unfortunately, and as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a lung disability during active service.  He contends alternatively that, although his lung disability existed prior to service, it was aggravated (permanently worsened) by service.  Unfortunately, a review of the claims file indicates that there is an apparent conflict in the medical evidence which needs to be addressed before the Board can adjudicate the Veteran's claim on the merits.

The Board observes initially that the Veteran's service treatment records are somewhat unclear as to the onset date of his lung disability.  For example, at his enlistment (or induction) physical examination in November 1959, the Veteran's lungs were normally clinically and a chest x-ray was negative.  While hospitalized at Fort Gordon Army Hospital in March and April 1960, an in-service radiologist noted that the Veteran's chest x-ray had shown complete atelectasis of the left lower lobe with compensatory emphysema and mediastinal shift.  Additional x-rays showed persistence of the collapsed left lower lobe, air bronchogram effect within the collapsed lobe depicting dilated lower lobe bronchi with sac-like air filled terminal portions, a left lower lobe bronchus which was not impinged upon, and an air bronchogram highly suggestive of tubular and secular bronchiectasis.  The radiologist stated, " It appears likely that the collapsed lobe is on the basis of long standing inflammatory disease rather than present bronchial obstruction."  Following a repeat bronchogram while the Veteran was hospitalized, the in-service radiologist diagnosed a collapsed left lower lobe with patent left lower lobe bronchus and tubular and peculiar cyst-like dilatations of the distal lower lobe segments and anomalous segments arising from inferior lingula trunk.  This radiologist also stated, " Although definite etiology of the collapsed left lower lobe is not apparent, the possibility of [a] congenital defect should be considered.  The changes present are of long standing duration."

The in-service examiner who prepared the Veteran's hospital summary for his hospitalization at Fort Gordon Army Hospital concluded that it was "quite possible due to the relative normal appearance of the x-ray even at present that atelectasis could have been present" at the Veteran's entry on active service "and not detected on routine chest film" completed at his enlistment physical examination.  This examiner also stated, " The etiology [of] a collapsed lung is still not certain but there is some suspicion that it may be on a congenital basis."  This examiner also concluded that the Veteran's atelectasis was not incurred in the line of duty and existed prior to service.  The final diagnosis was complete atelectasis, not elsewhere classified, left lower lobe, etiology undetermined (congenital anomaly of bronchial tree).  In an addendum to this hospitalization report, the in-service examiner who prepared the Veteran's hospital summary for his hospitalization at Fort Gordon Army Hospital stated that he had reviewed the Veteran's November 1959 chest x-ray "and in retrospect the atelectasis was present at this time."  The Veteran was transferred to Walter Reed Army Hospital.

An April 1960 review of a private chest x-ray dated in November 1959, included in the Veteran's claims file, shows that a retrocardiac triangular density was noted together with elevation of the left hemidiaphragm, slight left mediastinal shift, and left lung field hyperlucency.  It was noted that these findings were "the same as those of current films and represent left lower lobe collapse."

A review of Medical Board proceedings dated in May 1960 shows that, after the Veteran was transferred from Fort Gordon Army Hospital to Walter Reed Army Hospital, he was completely asymptomatic.  On admission to Walter Reed Army Hospital, the Veteran's entire general physical examination was within normal limits with the exception of a slight area of dullness in the left base of the lung along the vertebral column.  A review of the Veteran's in-service x-rays showed atelectasis in the left lower lobe "on all available films, including induction film."  A review of bronchograms showed rudimentary malformation of the left lower lobe bronchus.  The Veteran's hospital course at Walter Reed Army Hospital was completely benign.  He remained asymptomatic without therapy throughout his hospitalization at Walter Reed Army Hospital which appears to have lasted for 39 days.  The Chief of General Medicine, Pulmonary Disease Service, Walter Reed Army Hospital, opined that the Veteran had congenital atelectasis of the left lower lobe based on a review of the Veteran's x-rays.  This examiner stated that the Veteran's atelectasis was not incurred in the line of duty and existed prior to service.  The diagnosis was congenital atelectasis of the left lower lobe.  The Medical Board concluded that the Veteran was unfit for further active service on the basis of this diagnosis and recommended that he be separated for service for a disability which existed prior to service.  The Medical Board also concluded that the Veteran's atelectasis of the left lower lobe had not been permanently aggravated by active service.

The competent post-service evidence shows that, on VA pulmonary consult in November 2005, it was noted that a chest x-ray when the Veteran established care with VA had shown left lower lobe collapse.  A CT scan of the chest had confirmed left lower lobe collapse.  The Veteran currently smoked a pipe and had smoked a pipe for 40 years.  He reported being exposed to asbestos for 3-4 years while working as a plumber and not wearing any protective gear.  The Veteran also reported that he had been discharged from active service because of a collapse of the left lower lobe.  The impressions included the left lower lobe atelectasis which "could be secondary to a malignant process amongst others."  In an addendum to the November 2005 VA pulmonary consult, the Chief, Pulmonary Section, stated that the Veteran reported a history of pneumonia during service and being told he had a collapse of the left lower lobe at discharge from service.  The Veteran had smoked a pipe for 40 years and had some asbestos exposure.  This VA physician stated that she could not exclude a tumor or foreign body as an obstruction in the bronchus which would cause the collapse.  She also stated, " If the atelectasis has truly been present since 1959, this would certain[ly] imply a benign cause, such as prior infection or inflammation."  She noted, however, that no films were available for comparison.

Following VA outpatient treatment in February 2006, the impressions included left lower lobe atelectasis, status-post negative bronchoscopy and PET scan and stable CT scan.  The VA examiner stated that the atelectasis was chronic and appeared to be caused by a benign process.  In an addendum to the February 2006 outpatient treatment report, the Chief, Pulmonary Section, opined that the Veteran had left lower lobe atelectasis "which may be chronic although we have been unable to document this."  

Finally, on VA examination in August 2009, the Veteran's complaints included productive cough, wheezing, and mild dyspnea on exertion.   The Veteran had severe obstruction and restrictive disease of the lungs as a result of chronic obstructive pulmonary disease (COPD) which required chronic prednisone therapy, daily oxygen therapy, and the use of inhalers.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He noted that the Veteran's congenital left lower lobe atelectasis "proved to be a rudimentary left lower lobe with aberrant branches on a bronchogram performed at Walter Reed [Army] Hospital in 1960."  The Veteran had experienced recurrent infections "related to this malformation."  The Veteran's respiratory condition due to COPD "severely deteriorates with upper respiratory infections usually requiring hospitalization when these occur.  He is at high risk for acute respiratory failure."  He also had little exercise tolerance and got shortness of breath on walking a few yards.  

Following physical examination of the Veteran in August 2009, the VA examiner stated that the Veteran's left lower lobe atelectasis was not the cause of his severe limitations which were caused by his severe COPD unrelated to the atelectasis.  The VA examiner opined that the Veteran's left lower lobe atelectasis was not caused by or a result of his active service or any incident of service.  His rationale was that the Veteran's congenital condition (left lower lobe atelectasis) pre-existed active service and a review of the Veteran's service treatment records did not show any evidence that this condition was aggravated during service.  He also opined that there was "undebatable evidence" that the Veteran's left lower lobe atelectasis existed prior to service because this condition "has been determined to be congenital."  The VA examiner stated that his rationale also was supported by the bronchogram performed in 1960 at Walter Reed Army Hospital and by the fact that the Veteran's atelectasis of the left lower lobe was present on his induction (or enlistment) chest x-ray.  The diagnosis was congenital left lower lobe atelectasis.

The Board finds that there is an apparent conflict in the medical evidence between what was reported in the Veteran's service treatment records and what the VA examiner concluded in April 2009 concerning the onset and etiology of the Veteran's lung disability.  Several in-service examiners noted in the Veteran's service treatment records the possibility that a congenital lung disability had existed prior to service.  By contrast, the VA examiner opined in August 2009 that there was "undebatable evidence" that the Veteran's left lower lobe atelectasis existed prior to service because this condition "has been determined to be congenital."  It is not clear from a review of the August 2009 VA examination report whether the VA examiner is repeating the findings of in-service examiners that there was a possibility of a pre-existing lung disability or whether the VA examiner had determined independently that the Veteran's current lung disability was a congenital condition (based on a review of the relevant medical literature, for example).  Accordingly, the Board finds that, on remand, an attempt should be made to resolve this apparent conflict in the competent evidence of record.


Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Huntington, West Virginia, and request that the VA examiner who conducted the Veteran's VA respiratory examination on August 20, 2009, provide an addendum to this examination report.  The claims file and a copy of this remand must be sent to this examiner for review in conjunction with this addendum request.  In his addendum, following another review of the claims file, the VA examiner should be asked to opine whether his August 2009 statement that the Veteran's current lung disability "has been determined to be congenital" was based on a review of relevant medical literature, or other knowledge of the condition itself, or was limited to a review of the Veteran's claims file.  This examiner should note what medical literature, if any, was reviewed in preparing his August 2009 opinion concerning the nature and etiology of the Veteran's lung disability.  This examiner also should explain whether his determination in August 2009 that the Veteran's lung disability "has been determined to be congenital" is true in all cases or for all patients or if it is true only in the Veteran's case, and if so, why.  See also 38 C.F.R. § 4.9.  If possible, this examiner finally should explain the apparent conflict between what was found during the Veteran's active service (i.e., the possibility of a congenital lung disability) and what he found in August 2009 concerning the nature and etiology of the Veteran's lung disability (i.e., "undebatable evidence" of a congenital lung disability).  A complete rationale should be provided for any opinions expressed in the addendum to the August 2009 VA examination report.

2.  If, and only if, the VA examiner who conducted the Veteran's VA respiratory examination on August 20, 2009, is not available, then the claims file and a copy of this remand should be sent to an appropriate VA clinician for a determination of whether the Veteran's current lung disability is related to active service.  The Veteran should not be scheduled for another VA examination.  Following a review of the claims file, the clinician should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current lung disability was caused or aggravated (permanently worsened) by active service or any incident of service.  The clinician also should be asked to determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lung disability existed prior to service and was aggravated by service.  This clinician further should be asked to determine whether the Veteran's lung disability is congenital in nature, with appropriate citation to relevant medical literature as support for this determination.  See 38 C.F.R. § 4.9.  If possible, this clinician finally should explain the apparent conflict in the evidence between what was found during the Veteran' s active service (i.e., the possibility of a congenital lung disability) and what was found on VA examination in August 2009 concerning the nature and etiology of the Veteran's lung disability (i.e., "undebatable evidence" of a congenital lung disability).  A complete rationale should be provided for any opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for a lung disability (previously characterized as atelectasis of the left lower lobe).  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

